                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                 June 21, 2019
                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS                           David J. Bradley, Clerk

                       CORPUS CHRISTI DIVISION

ROBERT SEAN MILLIGAN,                     §
                                          §
        Plaintiff,                        §
VS.                                       §   CIVIL NO. 2:18-CV-188
                                          §
NUECES COUNTY TEXAS, et al,               §
                                          §
        Defendants.                       §

                                     ORDER

      The Court is in receipt of Defendant Nueces County’s Rule 12(b)(6) Motion to
Dismiss, Dkt. No. 9; the Magistrate Judge’s Memorandum and Recommendation
(“M&R”), Dkt. No. 12; and Plaintiff’s objections to the M&R, Dkt. No. 17.
      After independently reviewing the record and applicable law, the Court
ADOPTS the M&R, Dkt. No. 12. The Court GRANTS Defendant’s 12(b)(6) motion
to dismiss and DISMISSES Plaintiff’s claims against Defendants Nueces County
and the Nueces County Sheriff’s Department WITH PREJUDICE.                    Plaintiff’s
claims against Defendant Francisco Campos remain pending.


      SIGNED this 21st day of June 2019.



                                          ___________________________________
                                          Hilda Tagle
                                          Senior United States District Judge




1/1
